DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are currently pending. 

Claim Rejections - 35 USC § 102 & 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 4-6, 17-24, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Publication No. 2019/0140811 (hereinafter “Abedini”) or, in the alternative, under 35 U.S.C. 103 as obvious over Abedini, or, in the alternative, under 35 U.S.C. 103 as obvious over Abedini, in view of U.S. Patent No. 9,577,813 (hereinafter “Karjalainen”).

Regarding claims 1, 19, 29, and 30: Abedini discloses a method of wireless communication at a user equipment (UE), comprising: 
receiving first scheduling information with first resources for transmissions with a first beam based on a half-duplex mode; receiving second scheduling information for second resources associated with a second beam that is incompatible with the first beam for full duplex communication including downlink reception and uplink transmission that overlap in time (See, e.g., [0090]-[0099], [0105]-[0112], and [0136]-[0138]; transmissions are scheduled using different beam configurations and duplexing modes; note incompatibility is recognized with respect to overlapping beams and/or self-interference); and 
[implementing] communication in response to the first beam being incompatible with the second beam for the full duplex communication (See, e.g., [0048]-[0052], [0090]-[0099] and [0105]-[0112]; communication is implemented according to scheduling and interference detection).
Abedini does not explicitly state “adjusting” the said communication. To the extent this feature is not inherent to the system of Abedini (e.g. by virtue of beamforming weight adjustments and/or iterative communications discussed therein; note [0071]-[0073]), it nevertheless would have been obvious to one having ordinary skill in the art before the effective filing date of the application to adapt, update, and/or otherwise change the said implemented configurations in order to account for dynamic channel conditions.
Alternatively, Karjalainen teaches a system that overlaps many teachings of Abedini (See, e.g., col. 5, line 60 – col. 6, line 38; note devices select full or half duplex operation modes. See also col. 13, lines 2-40; note resource scheduling), as well as more explicitly teaching the changing and/or periodic evaluation of operation mode configuration (See, e.g., col. 12, lines 16-20 and 62-65). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Karjalainen, such as the configuration functionality, within the system of Abedini, in order to improve throughput.
The rationale set forth above regarding the method of claim 1 is applicable to the method and apparatuses of claims 19, 29, and 30, respectively.

	Regarding claims 4 and 22: Abedini alternatively modified by Karjalainen further teaches wherein the second beam is incompatible with the first beam based on self-interference between overlapping full-duplex communication on the first beam and the second beam as a pair for a full-duplex mode (See, e.g., Abedini [0090]-[0093]).
The rationale set forth above regarding the method of claim 4 is applicable to the method of claim 22.

Regarding claims 5, 6, 23, and 24: Abedini alternatively modified by Karjalainen further teaches wherein the first scheduling information is for uplink resources for periodic uplink transmissions with an uplink beam and the second scheduling information is for downlink resources for reception of a downlink transmission with a downlink beam that is incompatible, for the full duplex communication, with the uplink beam (i.e. claim 5); wherein the first scheduling information is for downlink resources for periodic reception of downlink transmissions with a downlink beam and the second scheduling information is for uplink resources for the uplink transmission with an uplink beam that is incompatible, for the full duplex communication, with the downlink beam (i.e. claim 6) (See, e.g., Abedini [0048]-[0051], [0056]).
The rationale set forth above regarding the methods of claims 5 and 6 is applicable to the methods of claim 23 and 24, respectively.

Regarding claims 17, 18, 27, and 28: Abedini alternatively modified by Karjalainen further teaches wherein adjusting the communication comprises canceling transmission or reception of one or more transmissions based on the first resources in response to the first beam being incompatible with the second beam for the full duplex communication (i.e. claim 17); and wherein adjusting the communication comprises canceling transmission or reception of the second resources in response to the first beam being incompatible with the second beam for the full duplex communication (i.e. claim 18) (See, e.g., Abedini [0090]-[0093]).
The rationale set forth above regarding the methods of claims 17 and 18 is applicable to the methods of claim 27 and 28, respectively.
Regarding claim 20: Abedini alternatively modified by Karjalainen further teaches wherein the first beam is selected based on a first metric for the half-duplex mode and the second beam is selected based on a second metric for a full-duplex mode (See, e.g., Abedini [0005], [0090]-[0093], [0138]; configuration is based on measurement).

Regarding claim 21: Abedini alternatively modified by Karjalainen further teaches wherein the second metric includes a self-interference metric that is not comprised in the first metric (See, e.g., Abedini [0005], [0090]-[0093], [0138]).

8.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Abedini, alternatively in further view of Karjalainen, and in further view of U.S. Publication No. 2018/0199328 (hereinafter “Sang”).

Regarding claim 2: Abedini alternatively modified by Karjalainen further teaches wherein the first beam is selected based on a first metric for the half-duplex mode and the second beam is selected based on a second metric for a full-duplex mode (See, e.g., Abedini [0005], [0090]-[0093], [0138]; configuration is based on measurement), but does not explicitly state “wherein the second beam is selected to be paired with a third beam for the full-duplex mode.” However, this feature is taught by Sang (See, e.g., [0025]-[0028] and/or [0033]; note beam pairing and management functionality). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Sang, such as the beam pairing and management functionality, within the system of Abedini alternatively modified by Karjalainen, in order to improve resource allocation.

Regarding claim 3: Abedini alternatively modified by Karjalainen, and further Sang, further teaches wherein the second metric includes a self-interference metric that is not comprised in the first metric (See, e.g., Abedini [0005], [0090]-[0093], [0138]).

9.	Claims 7-10, 12-15, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Abedini, alternatively in further view of Karjalainen, and in further view of either U.S. Publication No. 2019/0098520 (hereinafter “Kim”) or U.S. Publication No. 2022/0255611 (hereinafter “Chavva”).

Regarding claims 7 and 25: Abedini alternatively modified by Karjalainen substantially teaches the method as set forth above regarding claim 1, but does not explicitly state wherein adjusting the communication comprises resetting the first beam for transmission or reception of the first resources in response to the first beam being incompatible with the second beam for the full duplex communication. However, this feature is taught in Kim (See, e.g., [0304]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kim, such as the configuration functionality, within the system of Abedini alternatively modified by Karjalainen, in order to account for beam management changes.
Alternatively, this feature is taught in Chavva (See, e.g., [0050], [0051]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Chavva, such as the configuration functionality, within the system of Abedini alternatively modified by Karjalainen, in order to account for beam management changes.
The rationale set forth above regarding the method of claim 7 is applicable to the method of claim 25.
Regarding claim 8: Abedini alternatively modified by Karjalainen, and further Kim or Chavva, further teaches receiving, in a transmission configuration indicator (TCI) state field in the second scheduling information, an indication of a full duplex beam pair comprising a paired beam that is paired with the second beam; and transmitting or receiving one or more transmission based on the first resources including resetting to use the paired beam indicated in the second scheduling information and not the first beam indicated in the first scheduling information (See, e.g., Chavva [0050]; note also the explanation set forth above regarding claims 1 and 7). The motivation for modification set forth above regarding claim 7 is applicable to claim 8. 

Regarding claim 9: Abedini alternatively modified by Karjalainen, and further Kim or Chavva, further teaches receiving a reference signal configuration for beam failure detection or radio link management that indicates a full duplex paired beam that is paired with the second beam; and transmitting or receiving one or more transmission based on the first resources using the full duplex paired beam and not the first beam indicated in the first scheduling information (See, e.g., Kim [0303]; note also the explanation set forth above regarding claims 1 and 7). The motivation for modification set forth above regarding claim 7 is applicable to claim 9. 

Regarding claim 10: Abedini alternatively modified by Karjalainen, and further Kim or Chavva, further teaches performing a self-interference measurement (SIM) or a beam management (BM) measurement; determining a paired beam for the full duplex communication with the second beam based on the SIM or the BM measurement; and transmitting or receiving one or more transmission based on the first resources using the paired beam and not the first beam indicated in the first scheduling information (See, e.g., Kim [0303]; note also the explanation set forth above regarding claims 1 and 7). The motivation for modification set forth above regarding claim 7 is applicable to claim 9.

Regarding claims 12 and 26: Abedini alternatively modified by Karjalainen substantially teaches the method as set forth above regarding claim 1, but does not explicitly state wherein adjusting the communication comprises resetting the second beam for transmission or reception of the second resources. However, this feature is taught in Kim (See, e.g., [0304]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kim, such as the configuration functionality, within the system of Abedini alternatively modified by Karjalainen, in order to account for beam management changes.
Alternatively, this feature is taught in Chavva (See, e.g., [0050], [0051]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Chavva, such as the configuration functionality, within the system of Abedini alternatively modified by Karjalainen, in order to account for beam management changes.
The rationale set forth above regarding the method of claim 12 is applicable to the method of claim 26.

Regarding claim 13: Abedini alternatively modified by Karjalainen, and further Kim or Chavva, further teaches receiving, in a transmission configuration indicator (TCI) state field in the first scheduling information, an indication of a full duplex beam pair comprising a paired beam that is paired with the first beam; and transmitting or receiving the communication based on the second scheduling information using the paired beam indicated in the first scheduling information and not the second beam indicated in the second scheduling information (See, e.g., Chavva [0050]; note also the explanation set forth above regarding claims 1 and 12). The motivation for modification set forth above regarding claim 12 is applicable to claim 13.

Regarding claim 14: Abedini alternatively modified by Karjalainen, and further Kim or Chavva, further teaches receiving a reference signal configuration for beam failure detection or radio link management that indicates a full duplex paired beam that is paired with the first beam; and transmitting or receiving the communication based on the second scheduling information using the full duplex paired beam indicated in the first scheduling information and not the second beam indicated in the second scheduling information (See, e.g., Kim [0303]; note also the explanation set forth above regarding claims 1 and 12). The motivation for modification set forth above regarding claim 12 is applicable to claim 14.

Regarding claim 15: Abedini alternatively modified by Karjalainen, and further Kim or Chavva, further teaches performing a self-interference measurement (SIM) or a beam management (BM) measurement; determining a paired beam for the full duplex communication with the first beam based on the SIM or the BM measurement; and transmitting or receiving the communication based on the second scheduling information using the paired beam indicated in the first scheduling information and not the second beam indicated in the second scheduling information (See, e.g., Kim [0303]; note also the explanation set forth above regarding claims 1 and 12). The motivation for modification set forth above regarding claim 12 is applicable to claim 15.

Allowable Subject Matter
10.	Claims 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Art
11.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476